


110 HR 5234 IH: Social Security Number Misuse Prevention

U.S. House of Representatives
2008-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5234
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2008
			Mr. Frelinghuysen
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 18, United States Code, and the Social
		  Security Act to limit the misuse of Social Security numbers, to establish
		  criminal penalties for such misuse, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Social Security Number Misuse Prevention
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Prohibition of the display, sale,
				or purchase of Social Security numbers.
					Sec. 4. Application of prohibition of the
				display, sale, or purchase of Social Security numbers to public
				records.
					Sec. 5. Rulemaking authority of the
				Attorney General.
					Sec. 6. Treatment of Social Security
				numbers on government documents.
					Sec. 7. Limits on personal disclosure of a
				Social Security number for consumer transactions.
					Sec. 8. Extension of civil monetary
				penalties for misuse of a Social Security number.
					Sec. 9. Criminal penalties for the misuse
				of a Social Security number.
					Sec. 10. Civil actions and civil
				penalties.
					Sec. 11. Federal injunctive
				authority.
				
			2.FindingsCongress makes the following
			 findings:
			(1)The inappropriate
			 display, sale, or purchase of Social Security numbers has contributed to a
			 growing range of illegal activities, including fraud, identity theft, and, in
			 some cases, stalking and other violent crimes.
			(2)While financial
			 institutions, health care providers, and other entities have often used Social
			 Security numbers to confirm the identity of an individual, the general display
			 to the public, sale, or purchase of these numbers has been used to commit
			 crimes, and also can result in serious invasions of individual privacy.
			(3)The Federal
			 Government requires virtually every individual in the United States to obtain
			 and maintain a Social Security number in order to pay taxes, to qualify for
			 Social Security benefits, or to seek employment. An unintended consequence of
			 these requirements is that Social Security numbers have become one of the tools
			 that can be used to facilitate crime, fraud, and invasions of the privacy of
			 the individuals to whom the numbers are assigned. Because the Federal
			 Government created and maintains this system, and because the Federal
			 Government does not permit individuals to exempt themselves from those
			 requirements, it is appropriate for the Federal Government to take steps to
			 stem the abuse of Social Security numbers.
			(4)The display, sale,
			 or purchase of Social Security numbers in no way facilitates uninhibited,
			 robust, and wide-open public debate, and restrictions on such display, sale, or
			 purchase would not affect public debate.
			(5)No one should seek
			 to profit from the display, sale, or purchase of Social Security numbers in
			 circumstances that create a substantial risk of physical, emotional, or
			 financial harm to the individuals to whom those numbers are assigned.
			(6)Consequently, this
			 Act provides each individual that has been assigned a Social Security number
			 some degree of protection from the display, sale, and purchase of that number
			 in any circumstance that might facilitate unlawful conduct.
			3.Prohibition of
			 the display, sale, or purchase of Social Security numbers
			(a)Prohibition
				(1)In
			 generalChapter 47 of title 18, United States Code, is amended by
			 inserting after section 1028A the following:
					
						1028B.Prohibition
				of the display, sale, or purchase of Social Security numbers
							(a)DefinitionsIn
				this section:
								(1)DisplayThe
				term display means to intentionally communicate or otherwise make
				available (on the Internet or in any other manner) to the general public an
				individual’s Social Security number.
								(2)PersonThe
				term person means any individual, partnership, corporation, trust,
				estate, cooperative, association, or any other entity.
								(3)PurchaseThe
				term purchase means providing directly or indirectly, anything of
				value in exchange for a Social Security number.
								(4)SaleThe
				term sale means obtaining, directly or indirectly, anything of
				value in exchange for a Social Security number.
								(5)StateThe
				term State means any State of the United States, the District of
				Columbia, Puerto Rico, the Northern Mariana Islands, the United States Virgin
				Islands, Guam, American Samoa, and any territory or possession of the United
				States.
								(b)Limitation on
				displayExcept as provided in section 1028C, no person may
				display any individual’s Social Security number to the general public without
				the affirmatively expressed consent of the individual.
							(c)Limitation on
				sale or purchaseExcept as otherwise provided in this section, no
				person may sell or purchase any individual’s Social Security number without the
				affirmatively expressed consent of the individual.
							(d)Prerequisites for
				consentIn order for consent to exist under subsection (b) or
				(c), the person displaying or seeking to display, selling or attempting to
				sell, or purchasing or attempting to purchase, an individual’s Social Security
				number shall—
								(1)inform the
				individual of the general purpose for which the number will be used, the types
				of persons to whom the number may be available, and the scope of transactions
				permitted by the consent; and
								(2)obtain the
				affirmatively expressed consent (electronically or in writing) of the
				individual.
								(e)ExceptionsNothing
				in this section shall be construed to prohibit or limit the display, sale, or
				purchase of a Social Security number—
								(1)required,
				authorized, or excepted under any Federal law;
								(2)for a public
				health purpose, including the protection of the health or safety of an
				individual in an emergency situation;
								(3)for a national
				security purpose;
								(4)for a law
				enforcement purpose, including the investigation of fraud and the enforcement
				of a child support obligation;
								(5)if the display,
				sale, or purchase of the number is for a use occurring as a result of an
				interaction between businesses, governments, or business and government
				(regardless of which entity initiates the interaction), including, but not
				limited to—
									(A)the prevention of
				fraud (including fraud in protecting an employee’s right to employment
				benefits);
									(B)the facilitation
				of credit checks or the facilitation of background checks of employees,
				prospective employees, or volunteers;
									(C)the retrieval of
				other information from other businesses, commercial enterprises, government
				entities, or private nonprofit organizations; or
									(D)when the
				transmission of the number is incidental to, and in the course of, the sale,
				lease, franchising, or merger of all, or a portion of, a business;
									(6)if the transfer of
				such a number is part of a data matching program involving a Federal, State, or
				local agency; or
								(7)if such number is
				required to be submitted as part of the process for applying for any type of
				Federal, State, or local government benefit or program;
								except
				that, nothing in this subsection shall be construed as permitting a
				professional or commercial user to display or sell a Social Security number to
				the general public.(f)LimitationNothing
				in this section shall prohibit or limit the display, sale, or purchase of
				Social Security numbers as permitted under title V of the Gramm-Leach-Bliley
				Act, or for the purpose of affiliate sharing as permitted under the
				Fair Credit Reporting Act, except
				that no entity regulated under such Acts may make Social Security numbers
				available to the general public, as may be determined by the appropriate
				regulators under such Acts. For purposes of this subsection, the general public
				shall not include affiliates or unaffiliated third-party business entities as
				may be defined by the appropriate
				regulators.
							.
				(2)Conforming
			 amendmentThe chapter analysis for chapter 47 of title 18, United
			 States Code, is amended by inserting after the item relating to section 1028
			 the following:
					
						
							1028B. Prohibition of the display, sale,
				or purchase of Social Security
				numbers.
						
						.
				(b)Study;
			 report
				(1)In
			 generalThe Attorney General shall conduct a study and prepare a
			 report on all of the uses of Social Security numbers permitted, required,
			 authorized, or excepted under any Federal law. The report shall include a
			 detailed description of the uses allowed as of the date of enactment of this
			 Act, the impact of such uses on privacy and data security, and shall evaluate
			 whether such uses should be continued or discontinued by appropriate
			 legislative action.
				(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Attorney General
			 shall report to Congress findings under this subsection. The report shall
			 include such recommendations for legislation based on criteria the Attorney
			 General determines to be appropriate.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 30 days after the date on which the final regulations promulgated
			 under section 5 are published in the Federal Register.
			4.Application of
			 Prohibition of the display, sale, or purchase of Social Security numbers to
			 public records
			(a)Public records
			 exception
				(1)In
			 generalChapter 47 of title 18, United States Code (as amended by
			 section 3(a)(1)), is amended by inserting after section 1028B the
			 following:
					
						1028C.Display,
				sale, or purchase of public records containing Social Security numbers
							(a)DefinitionIn
				this section, the term public record means any governmental record
				that is made available to the general public.
							(b)In
				generalExcept as provided in subsections (c), (d), and (e),
				section 1028B shall not apply to a public record.
							(c)Public records
				on the Internet or in an electronic medium
								(1)In
				generalSection 1028B shall apply to any public record first
				posted onto the Internet or provided in an electronic medium by, or on behalf
				of a government entity after the date of enactment of this section, except as
				limited by the Attorney General in accordance with paragraph (2).
								(2)Exception for
				government entities already placing public records on the Internet or in
				electronic formNot later than 60 days after the date of
				enactment of this section, the Attorney General shall issue regulations
				regarding the applicability of section 1028B to any record of a category of
				public records first posted onto the Internet or provided in an electronic
				medium by, or on behalf of a government entity prior to the date of enactment
				of this section. The regulations will determine which individual records within
				categories of records of these government entities, if any, may continue to be
				posted on the Internet or in electronic form after the effective date of this
				section. In promulgating these regulations, the Attorney General may include in
				the regulations a set of procedures for implementing the regulations and shall
				consider the following:
									(A)The cost and
				availability of technology available to a governmental entity to redact Social
				Security numbers from public records first provided in electronic form after
				the effective date of this section.
									(B)The cost or burden
				to the general public, businesses, commercial enterprises, non-profit
				organizations, and to Federal, State, and local governments of complying with
				section 1028B with respect to such records.
									(C)The benefit to the
				general public, businesses, commercial enterprises, non-profit organizations,
				and to Federal, State, and local governments if the Attorney General were to
				determine that section 1028B should apply to such records.
									Nothing in
				the regulation shall permit a public entity to post a category of public
				records on the Internet or in electronic form after the effective date of this
				section if such category had not been placed on the Internet or in electronic
				form prior to such effective date.(d)Harvested Social
				Security numbersSection 1028B shall apply to any public record
				of a government entity which contains Social Security numbers extracted from
				other public records for the purpose of displaying or selling such numbers to
				the general public.
							(e)Attorney General
				rulemaking on paper records
								(1)In
				generalNot later than 60 days after the date of enactment of
				this section, the Attorney General shall determine the feasibility and
				advisability of applying section 1028B to the records listed in paragraph (2)
				when they appear on paper or on another nonelectronic medium. If the Attorney
				General deems it appropriate, the Attorney General may issue regulations
				applying section 1028B to such records.
								(2)List of paper
				and other nonelectronic recordsThe records listed in this
				paragraph are as follows:
									(A)Professional or
				occupational licenses.
									(B)Marriage
				licenses.
									(C)Birth
				certificates.
									(D)Death
				certificates.
									(E)Other short public
				documents that display a Social Security number in a routine and consistent
				manner on the face of the document.
									(3)Criteria for
				Attorney General reviewIn determining whether section 1028B
				should apply to the records listed in paragraph (2), the Attorney General shall
				consider the following:
									(A)The cost or burden
				to the general public, businesses, commercial enterprises, non-profit
				organizations, and to Federal, State, and local governments of complying with
				section 1028B.
									(B)The benefit to the
				general public, businesses, commercial enterprises, non-profit organizations,
				and to Federal, State, and local governments if the Attorney General were to
				determine that section 1028B should apply to such
				records.
									.
				(2)Conforming
			 amendmentThe chapter analysis for chapter 47 of title 18, United
			 States Code (as amended by section 3(a)(2)), is amended by inserting after the
			 item relating to section 1028B the following:
					
						
							1028C. Display, sale, or purchase of
				public records containing Social Security
				numbers.
						
						.
				(b)Study and report
			 on Social Security numbers in public records
				(1)StudyThe
			 Comptroller General of the United States shall conduct a study and prepare a
			 report on Social Security numbers in public records. In developing the report,
			 the Comptroller General shall consult with the Administrative Office of the
			 United States Courts, State and local governments that store, maintain, or
			 disseminate public records, and other stakeholders, including members of the
			 private sector who routinely use public records that contain Social Security
			 numbers.
				(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit to Congress a report on the study
			 conducted under paragraph (1). The report shall include a detailed description
			 of the activities and results of the study and recommendations for such
			 legislative action as the Comptroller General considers appropriate. The
			 report, at a minimum, shall include—
					(A)a review of the
			 uses of Social Security numbers in non-Federal public records;
					(B)a review of the
			 manner in which public records are stored (with separate reviews for both paper
			 records and electronic records);
					(C)a review of the
			 advantages or utility of public records that contain Social Security numbers,
			 including the utility for law enforcement, and for the promotion of homeland
			 security;
					(D)a review of the
			 disadvantages or drawbacks of public records that contain Social Security
			 numbers, including criminal activity, compromised personal privacy, or threats
			 to homeland security;
					(E)the costs and
			 benefits for State and local governments of removing Social Security numbers
			 from public records, including a review of current technologies and procedures
			 for removing Social Security numbers from public records; and
					(F)an assessment of
			 the benefits and costs to businesses, their customers, and the general public
			 of prohibiting the display of Social Security numbers on public records (with
			 separate assessments for both paper records and electronic records).
					(c)Effective
			 dateThe prohibition with respect to electronic versions of new
			 classes of public records under section 1028C(b) of title 18, United States
			 Code (as added by subsection (a)(1)) shall not take effect until the date that
			 is 60 days after the date of enactment of this Act.
			5.Rulemaking
			 authority of the Attorney General
			(a)In
			 generalExcept as provided in subsection (b), the Attorney
			 General may prescribe such rules and regulations as the Attorney General deems
			 necessary to carry out the provisions of section 1028B(e)(5) of title 18,
			 United States Code (as added by section 3(a)(1)).
			(b)Display, sale,
			 or purchase rulemaking with respect to interactions between businesses,
			 governments, or business and government
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Attorney General, in consultation with the Commissioner of Social
			 Security, the Chairman of the Federal Trade Commission, and such other heads of
			 Federal agencies as the Attorney General determines appropriate, shall conduct
			 such rulemaking procedures in accordance with subchapter II of chapter 5 of
			 title 5, United States Code, as are necessary to promulgate regulations to
			 implement and clarify the uses occurring as a result of an interaction between
			 businesses, governments, or business and government (regardless of which entity
			 initiates the interaction) permitted under section 1028B(e)(5) of title 18,
			 United States Code (as added by section 3(a)(1)).
				(2)Factors to be
			 consideredIn promulgating the regulations required under
			 paragraph (1), the Attorney General shall, at a minimum, consider the
			 following:
					(A)The benefit to a
			 particular business, to customers of the business, and to the general public of
			 the display, sale, or purchase of an individual’s Social Security
			 number.
					(B)The costs that
			 businesses, customers of businesses, and the general public may incur as a
			 result of prohibitions on the display, sale, or purchase of Social Security
			 numbers.
					(C)The risk that a
			 particular business practice will promote the use of a Social Security number
			 to commit fraud, deception, or crime.
					(D)The presence of
			 adequate safeguards, procedures, and technologies to prevent—
						(i)misuse of Social
			 Security numbers by employees within a business; and
						(ii)misappropriation
			 of Social Security numbers by the general public, while permitting internal
			 business uses of such numbers.
						(E)The presence of
			 procedures to prevent identity thieves, stalkers, and other individuals with
			 ill intent from posing as legitimate businesses to obtain Social Security
			 numbers.
					(F)The impact of such
			 uses on privacy.
					6.Treatment of
			 Social Security numbers on government documents
			(a)Prohibition of
			 use of Social Security account numbers on checks issued for payment by
			 governmental agencies
				(1)In
			 generalSection 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)) is
			 amended by adding at the end the following:
					
						(x)No Federal, State,
				or local agency may display the Social Security account number of any
				individual, or any derivative of such number, on any check issued for any
				payment by the Federal, State, or local
				agency.
						.
				(2)Effective
			 dateThe amendment made by this subsection shall apply with
			 respect to violations of section 205(c)(2)(C)(x) of the
			 Social Security Act (42 U.S.C.
			 405(c)(2)(C)(x)), as added by paragraph (1), occurring after the date that is 3
			 years after the date of enactment of this Act.
				(b)Prohibition of
			 inmate access to Social Security account numbers
				(1)In
			 generalSection 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)) (as
			 amended by subsection (b)) is amended by adding at the end the
			 following:
					
						(xi)No Federal, State, or local agency
				may employ, or enter into a contract for the use or employment of, prisoners in
				any capacity that would allow such prisoners access to the Social Security
				account numbers of other individuals. For purposes of this clause, the term
				prisoner means an individual confined in a jail, prison, or other
				penal institution or correctional facility pursuant to such individual’s
				conviction of a criminal
				offense.
						.
				(2)Effective
			 dateThe amendment made by this subsection shall apply with
			 respect to employment of prisoners, or entry into contract with prisoners,
			 after the date that is 1 year after the date of enactment of this Act.
				7.Limits on
			 personal disclosure of a Social Security number for consumer
			 transactions
			(a)In
			 generalPart A of title XI of the Social Security Act (42 U.S.C. 1301 et seq.) is
			 amended by adding at the end the following:
				
					1150A.Limits on
				personal disclosure of a Social Security number for consumer
				transactions
						(a)In
				generalA commercial entity may not require an individual to
				provide the individual’s Social Security number when purchasing a commercial
				good or service or deny an individual the good or service for refusing to
				provide that number except—
							(1)for any purpose
				relating to—
								(A)obtaining a
				consumer report for any purpose permitted under the
				Fair Credit Reporting Act;
								(B)a background check
				of the individual conducted by a landlord, lessor, employer, voluntary service
				agency, or other entity as determined by the Attorney General;
								(C)law enforcement;
				or
								(D)a Federal, State,
				or local law requirement; or
								(2)if the Social
				Security number is necessary to verify the identity of the consumer to effect,
				administer, or enforce the specific transaction requested or authorized by the
				consumer, or to prevent fraud.
							(b)Application of
				civil money penaltiesA violation of this section shall be deemed
				to be a violation of section 1129(a)(3)(F).
						(c)Application of
				criminal penaltiesA violation of this section shall be deemed to
				be a violation of section 208(a)(8).
						(d)Limitation on
				class actionsNo class action alleging a violation of this
				section shall be maintained under this section by an individual or any private
				party in Federal or State court.
						(e)State Attorney
				General enforcement
							(1)In
				general
								(A)Civil
				actionsIn any case in which the attorney general of a State has
				reason to believe that an interest of the residents of that State has been or
				is threatened or adversely affected by the engagement of any person in a
				practice that is prohibited under this section, the State, as parens patriae,
				may bring a civil action on behalf of the residents of the State in a district
				court of the United States of appropriate jurisdiction to—
									(i)enjoin that
				practice;
									(ii)enforce
				compliance with such section;
									(iii)obtain damages,
				restitution, or other compensation on behalf of residents of the State;
				or
									(iv)obtain such other
				relief as the court may consider appropriate.
									(B)Notice
									(i)In
				generalBefore filing an action under subparagraph (A), the
				attorney general of the State involved shall provide to the Attorney
				General—
										(I)written notice of
				the action; and
										(II)a copy of the
				complaint for the action.
										(ii)Exemption
										(I)In
				generalClause (i) shall not apply with respect to the filing of
				an action by an attorney general of a State under this subsection, if the State
				attorney general determines that it is not feasible to provide the notice
				described in such subparagraph before the filing of the action.
										(II)NotificationWith
				respect to an action described in subclause (I), the attorney general of a
				State shall provide notice and a copy of the complaint to the Attorney General
				at the same time as the State attorney general files the action.
										(2)Intervention
								(A)In
				generalOn receiving notice under paragraph (1)(B), the Attorney
				General shall have the right to intervene in the action that is the subject of
				the notice.
								(B)Effect of
				interventionIf the Attorney General intervenes in the action
				under paragraph (1), the Attorney General shall have the right to be heard with
				respect to any matter that arises in that action.
								(3)ConstructionFor
				purposes of bringing any civil action under paragraph (1), nothing in this
				section shall be construed to prevent an attorney general of a State from
				exercising the powers conferred on such attorney general by the laws of that
				State to—
								(A)conduct
				investigations;
								(B)administer oaths or
				affirmations; or
								(C)compel the
				attendance of witnesses or the production of documentary and other
				evidence.
								(4)Actions by the
				Attorney General of the United StatesIn any case in which an
				action is instituted by or on behalf of the Attorney General for violation of a
				practice that is prohibited under this section, no State may, during the
				pendency of that action, institute an action under paragraph (1) against any
				defendant named in the complaint in that action for violation of that
				practice.
							(5)Venue; service
				of process
								(A)VenueAny
				action brought under paragraph (1) may be brought in the district court of the
				United States that meets applicable requirements relating to venue under
				section 1391 of title 28, United States Code.
								(B)Service of
				processIn an action brought under paragraph (1), process may be
				served in any district in which the defendant—
									(i)is
				an inhabitant; or
									(ii)may be
				found.
									(f)SunsetThis
				section shall not apply on or after the date that is 6 years after the
				effective date of this
				section.
						.
			(b)Evaluation and
			 reportNot later than the date that is 6 years and 6 months after
			 the date of enactment of this Act, the Attorney General, in consultation with
			 the chairman of the Federal Trade Commission, shall issue a report evaluating
			 the effectiveness and efficiency of section 1150A of the
			 Social Security Act (as added by
			 subsection (a)) and shall make recommendations to Congress as to any
			 legislative action determined to be necessary or advisable with respect to such
			 section, including a recommendation regarding whether to reauthorize such
			 section.
			(c)Effective
			 dateThe amendment made by subsection (a) shall apply to requests
			 to provide a Social Security number occurring after the date that is 1 year
			 after the date of enactment of this Act.
			8.Extension of
			 civil monetary penalties for misuse of a Social Security number
			(a)Application of
			 civil money penalties to elements of criminal violationsSection
			 1129(a) of the Social Security Act (42
			 U.S.C. 1320a–8(a)) is amended—
				(1)by redesignating
			 paragraph (3) as paragraph (4);
				(2)by
			 redesignating the last sentence of paragraph (1) as paragraph (2) and inserting
			 such paragraph after paragraph (1); and
				(3)by inserting after
			 paragraph (2) (as so redesignated) the following:
					
						(3)Any person (including an
				organization, agency, or other entity) who—
							(A)uses a Social Security account number
				that such person knows or should know has been assigned by the Commissioner of
				Social Security (in an exercise of authority under section 205(c)(2) to
				establish and maintain records) on the basis of false information furnished to
				the Commissioner by any person;
							(B)falsely represents a number to be the
				Social Security account number assigned by the Commissioner of Social Security
				to any individual, when such person knows or should know that such number is
				not the Social Security account number assigned by the Commissioner to such
				individual;
							(C)knowingly alters a Social Security
				card issued by the Commissioner of Social Security, or possesses such a card
				with intent to alter it;
							(D)knowingly displays, sells, or
				purchases a card that is, or purports to be, a card issued by the Commissioner
				of Social Security, or possesses such a card with intent to display, purchase,
				or sell it;
							(E)counterfeits a Social Security card,
				or possesses a counterfeit Social Security card with intent to display, sell,
				or purchase it;
							(F)discloses, uses, compels the
				disclosure of, or knowingly displays, sells, or purchases the Social Security
				account number of any person in violation of the laws of the United
				States;
							(G)with intent to deceive the
				Commissioner of Social Security as to such person’s true identity (or the true
				identity of any other person) furnishes or causes to be furnished false
				information to the Commissioner with respect to any information required by the
				Commissioner in connection with the establishment and maintenance of the
				records provided for in section 205(c)(2);
							(H)offers, for a fee, to acquire for any
				individual, or to assist in acquiring for any individual, an additional Social
				Security account number or a number which purports to be a Social Security
				account number; or
							(I)being an officer or employee of a
				Federal, State, or local agency in possession of any individual’s Social
				Security account number, willfully acts or fails to act so as to cause a
				violation by such agency of clause (vi)(II) or (x) of section
				205(c)(2)(C),
							shall be
				subject to, in addition to any other penalties that may be prescribed by law, a
				civil money penalty of not more than $5,000 for each violation. Such person
				shall also be subject to an assessment, in lieu of damages sustained by the
				United States resulting from such violation, of not more than twice the amount
				of any benefits or payments paid as a result of such
				violation..
				(b)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply with respect to violations of section 1129 of the
			 Social Security Act (42 U.S.C.
			 1320–8), as amended by this section, committed after the date of the enactment
			 of this Act.
				(2)Violations by
			 government agents in possession of Social Security
			 numbersSection 1129(a)(3)(I) of the
			 Social Security Act (42 U.S.C.
			 1320a–8(a)(3)(I)), as added by subsection (a), shall apply with respect to
			 violations of that section occurring on or after the effective date described
			 in section 3(c).
				9.Criminal
			 penalties for the misuse of a Social Security number
			(a)Prohibition of
			 wrongful use as personal identification numberNo person may
			 obtain any individual’s Social Security number for purposes of locating or
			 identifying an individual with the intent to physically injure, harm, or use
			 the identity of the individual for any illegal purpose.
			(b)Criminal
			 sanctionsSection 208(a) of the Social Security Act (42 U.S.C. 408(a)) is
			 amended—
				(1)in paragraph (8),
			 by adding or after the semicolon; and
				(2)by inserting after
			 paragraph (8) the following:
					
						(9)except as provided
				in subsections (e) and (f) of section 1028B of title 18, United States Code,
				knowingly and willfully displays, sells, or purchases (as those terms are
				defined in section 1028B(a) of title 18, United States Code) any individual’s
				Social Security account number without having met the prerequisites for consent
				under section 1028B(d) of title 18, United States Code; or
						(10)obtains any
				individual’s Social Security number for the purpose of locating or identifying
				the individual with the intent to injure or to harm that individual, or to use
				the identity of that individual for an illegal
				purpose;
						.
				10.Civil actions
			 and civil penalties
			(a)Civil action in
			 State courts
				(1)In
			 generalAny individual aggrieved by an act of any person in
			 violation of this Act or any amendments made by this Act may, if otherwise
			 permitted by the laws or rules of the court of a State, bring in an appropriate
			 court of that State—
					(A)an action to
			 enjoin such violation;
					(B)an action to
			 recover for actual monetary loss from such a violation, or to receive up to
			 $500 in damages for each such violation, whichever is greater; or
					(C)both such
			 actions.
					It shall be
			 an affirmative defense in any action brought under this paragraph that the
			 defendant has established and implemented, with due care, reasonable practices
			 and procedures to effectively prevent violations of the regulations prescribed
			 under this Act. If the court finds that the defendant willfully or knowingly
			 violated the regulations prescribed under this subsection, the court may, in
			 its discretion, increase the amount of the award to an amount equal to not more
			 than 3 times the amount available under subparagraph (B).(2)Statute of
			 limitationsAn action may be commenced under this subsection not
			 later than the earlier of—
					(A)5 years after the
			 date on which the alleged violation occurred; or
					(B)3 years after the
			 date on which the alleged violation was or should have been reasonably
			 discovered by the aggrieved individual.
					(3)Nonexclusive
			 remedyThe remedy provided under this subsection shall be in
			 addition to any other remedies available to the individual.
				(b)Civil
			 penalties
				(1)In
			 generalAny person who the Attorney General determines has
			 violated any section of this Act or of any amendments made by this Act shall be
			 subject, in addition to any other penalties that may be prescribed by
			 law—
					(A)to a civil penalty
			 of not more than $5,000 for each such violation; and
					(B)to a civil penalty
			 of not more than $50,000, if the violations have occurred with such frequency
			 as to constitute a general business practice.
					(2)Determination of
			 violationsAny willful violation committed contemporaneously with
			 respect to the Social Security numbers of 2 or more individuals by means of
			 mail, telecommunication, or otherwise, shall be treated as a separate violation
			 with respect to each such individual.
				(3)Enforcement
			 proceduresThe provisions of section 1128A of the
			 Social Security Act (42 U.S.C.
			 1320a–7a), other than subsections (a), (b), (f), (h), (i), (j), (m), and (n)
			 and the first sentence of subsection (c) of such section, and the provisions of
			 subsections (d) and (e) of section 205 of such Act (42 U.S.C. 405) shall apply
			 to a civil penalty action under this subsection in the same manner as such
			 provisions apply to a penalty or proceeding under section 1128A(a) of such Act
			 (42 U.S.C. 1320a–7a(a)), except that, for purposes of this paragraph, any
			 reference in section 1128A of such Act (42 U.S.C. 1320a–7a) to the Secretary
			 shall be deemed to be a reference to the Attorney General.
				11.Federal
			 injunctive authorityIn
			 addition to any other enforcement authority conferred under this Act or the
			 amendments made by this Act, the Federal Government shall have injunctive
			 authority with respect to any violation by a public entity of any provision of
			 this Act or of any amendments made by this Act.
		
